Citation Nr: 1310716	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disability.

3. Entitlement to service connection for the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his son

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957, and had additional service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and Cleveland, Ohio, respectively.  The claims file was subsequently transferred to the RO in Denver, Colorado.

The Veteran and his son provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss been raised by the record in the Veteran's March 2009 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal was remanded to the RO for additional development in May 2012.  It has now been returned to the Board for review.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service stressor has been verified.

2.  The competent evidence does not contain a diagnosis of an acquired psychiatric disability including PTSD.  

3.  The Veteran's current lower and middle back disorder is not related to service, nor did it manifest to a compensable degree within one year of service.

4.  The Veteran's current right foot disability is not causally or etiologically related to service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disability to include PTSD was not incurred or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A low back disability was not incurred in service; may not be presumed to have been incurred in service on the basis of the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3. The Veteran's current right leg disability was not incurred in or aggravated by service, nor was it caused by or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The record shows that through VCAA letter dated in March 2008 and May 2012, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

Here, the Veteran was sent a letter in March 2008 (prior to the initial adjudication of the claims); and a May 2012 letter (subsequent to a May 2012 Board Remand, and, subsequent to the initial adjudication of the claim).  These letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  It also explained what type of information and evidence was needed to establish a disability rating and effective date. 

While complete VCAA notice was provided by the May 2012 letter after the initial adjudication of the claim, this timing deficiency was cured by the readjudication of the claims in a February 2013 supplemental statement of the case (SSOC). See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the duty to notify has been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims. 38 C.F.R. § 3.159(c) (4). 

The Veteran testified at his August 2011 Travel Board hearing that he had witnessed the electrocution death of a friend who was an electrician's mate while serving onboard the USS Carpenter in 1957.  The stressor incident has been confirmed by the Joint Services Research and Records Center (JSRRC) in December 2012.

The duty to assist also has been fulfilled as the Veteran's available service and VA medical records have been requested and obtained. VA has obtained service department treatment records, and VA medical records. 

He was afforded VA mental disorders and spinal examinations in January 2013.  The Board finds that the available medical evidence is sufficient for an adequate determination of the Veteran's claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  As noted in the hearing transcript, the AVLJ explained to the Veteran what the evidence was required to show in a claim for service connection in a conference before the hearing.  During the hearing, the representative and the AVLJ asked pertinent questions.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection Laws and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his/her claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Moreover, the provisions of 38 C.F.R. § 3.303(b) apply only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012); Walker, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)

Service connection for certain chronic diseases, such as a psychosis or arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms. See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as the diagnosis of a psychiatric disability or the etiology of a back disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD; compression fractures of the low and middle back and DDD; and, the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder.

I.  PTSD

The February 1954 enlistment examination, a December 1954 service examination as well as the December 1957 separation examination are in the file and reflect normal psychiatric findings. 

The Veteran's DD 214 reflects that he served onboard the USS Carpenter as a boatswain's mate (BM).  

The Veteran submitted a claim for service connection for PTSD in March 2008.  He noted at that time that he had not been diagnosed with PTSD.

In a July 2008 stressor statement he stated that "Chief Mann was attempting to fix a power outage and was elect.  He was killed at the scene-helped to retrieve him, to no avail." While on boat duty in Formosa-"a very hard time getting hooked up to ship-in high waves thought at time we were going to sink-nightmares after out of Navy."

At his August 2011 Board hearing the Veteran contended that he has PTSD as a result of three in-service stressors.  First, he reported that he witnessed his friend, Chief Mann, an electrician's mate (EMC), die from electrocution while attempting to repair an electrical problem on their ship. The Veteran testified that the accident occurred on June 28, 1957.  In his July 2008 stressor statement, the Veteran reported that Chief Mann's death occurred aboard the U.S.S. Carpenter, DDE 825. See transcript, pp. 4-6.

Second, he reported that he was aboard a "whale boat" at Formosa (currently, Taiwan) which "was in heavy waters" and had difficulty reconnecting with his ship. See transcript, p. 11.  In his July 2008 stressor statement, he reported that while on boat duty at Formosa he had a very hard time getting his boat hooked up to the ship; he noted that his boat was in high waves, and he thought at the time that the boat was going to sink.

Third, he testified that he witnessed "[a]t least a dozen or more" planes hit the water and get sucked under after taking off from his ship in 1956.  He noted that although he was trained to rescue pilots from the water within seven minutes-before hypothermia set in-he never recovered a live pilot; however, he did recover a helmet, debris, and "little scrap things." See transcript, pp. 23-25.

With respect to current symptoms, the Veteran testified that he has nightmares and night sweats; difficulty sleeping and triggers from sights and sounds); and anger and prior suicidal ideation (Id. at pp. 6-12)).  Similarly, the Veteran's son testified that he witnessed the Veteran having nightmares. Id. at p. 14.  Additionally, in signed statements dated April 2009 and August 2011, the Veteran's daughter and son both reported observing the Veteran experiencing nightmares.

No complaints, diagnosis, or treatment of PTSD or any other acquired psychiatric disorder appears in the Veteran's service treatment records.  In Reports of Medical Examinations dated December 1957(service) and April 1972(reserves), clinicians found that the Veteran's psychiatric status was normal.  Additionally, in his April 1972 Report of Medical History, he indicated that he did not have, and had never had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

In May 2006, the Veteran told a VA clinician that he had a history of serious depression, and attended VA mental health group therapy.  In June 2007, August 2007, June 2008, July 2008, August 2008, and November 2008 VA clinicians diagnosed the Veteran with alcohol dependence, depression and ruled-out (R/O) PTSD.  VA clinicians diagnosed him with PTSD, alcohol dependence, and major depression in December 2008, February 2009, May 2009, June 2009, July 2009, May 2010, August 2010, September 2010, October 2010, November 2010, and March 2011.

A review of the electronic record demonstrates that the Veteran was seen by his regular VA psychiatric care provider in September 2012.  He had no complaints and was in a stable alcohol recovery since 2006.  The only axis I diagnosis was alcoholism, in stable recovery.  

In December 2012, the JSRRC confirmed the Veteran's reported stressor of the death of EMC Mann, from electrocution while attempting to repair an electrical problem onboard ship in June 1957.

In January 2013, the Veteran underwent a VA PTSD examination.  The Veteran presented his PTSD stressors as previously described.  His symptoms were reported to include difficulty falling or staying asleep.  Following the mental status examination, the examiner essentially determined that although the Veteran met the DSM-IV stressor criteria based on his witnessing the death of a fellow sailor, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner found that the Veteran did not have any axis I diagnosis or condition; nor, did he report a pattern of symptoms that fulfilled the requirements for a diagnosis of PTSD, or any other mental health conditions.  He expressed sadness over the death of his wife, a fellow shipmate, and he had occasional nightmares of his shipmate's death or of heavy seas in his whale boat.  These do not appear to occur to the degree that it causes impairment.  These rise to the level of normal grief and do not rise to the level of impairment that requires a psychiatric diagnosis such as major depression. The examiner noted that a review of his treatment records revealed that on his last VA mental health treatment visit in September 2012 his VA provider reached the same conclusion.

The examiner further noted that mental health conditions such as PTSD, and major depression were not necessarily chronic conditions and often Veterans improved to the point that they were no longer suffering from these conditions.  The fact that the Veteran has been diagnosed with PTSD in the past does not mean that he must have PTSD at the present time. In order to be diagnosed with PTSD the Veteran must have a pattern of symptoms that fulfills the requirements for a diagnosis of PTSD. The examiner added, "I do not find that in my examination today.  While the Veteran often described symptoms that occurred in the past, when pressed for symptoms at the present (i.e., last 6-12 months) I found nothing that rises to the level of the definition of a psychiatric symptom."

A GAF of 75 was assigned by the examiner who noted no functional impairment due to mental health symptoms.  The Veteran reported a good work history until he retired due to age and physical difficulties. The examiner concluded that there was no indication of a current mental health diagnosis. 

Analysis

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  Overall, the Board finds that the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Veteran underwent VA examination in January 2013, which was conducted in accordance with DSM-IV, and concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric disorder.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  

Accordingly, service connection for a psychiatric disability claimed to be PTSD is denied on the basis of there being no current diagnosis.

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressor of witnessing his fellow sailor's death has been verified.  However, it does not change the requirement that a Veteran seeking service connection for PTSD be diagnosed with that disability in accordance with DSM-IV. Id.  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability. Absent evidence of current disability due to PTSD which could be attributed to active service, the Board finds that service connection for PTSD is not warranted. 

The Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the record shows that VA clinicians diagnosed him with PTSD, alcohol dependence, and major depression in December 2008, February 2009, May 2009, June 2009, July 2009, May 2010, August 2010, September 2010, October 2010, November 2010, and March 2011.  However, these diagnoses do not contain any opinion that relates PTSD to the stressors the Veteran described in active service.  They also do not relate the major depression to service.  Therefore, even if these diagnoses were accurate, they do not provide a basis for service connection for PTSD or any other psychiatric disability.  It is also significant that the Veteran's current psychiatric caregiver no longer includes PTSD or depression in the current diagnoses, as shown in the September 2012 electronic treatment record. 

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 f.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology. While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology. Thus, his lay assertions as to the etiology of the claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 30, 33 (1993).  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Lower and middle back disorder; right leg disorder

The February 1954 enlistment examination, a December 1954 service examination as well as the December 1957 separation examination are in the file and reflect normal physical findings; and no evidence of any back or leg complaints, treatments, or diagnoses.  The Veteran denied a history of back pain on a Report of Medical History obtained at discharge.  

At his August 2011 Board hearing the Veteran contended that he hurt his back in service "probably from all the bouncing and beatings I took."  He stated that he had fallen on the decks while getting thrown around on his ships in service.  He likened walking on the Fletcher Class destroyer on which he served to "coming out of chute number one at a rodeo."  He further stated that a doctor stated that his right leg is shorter than his left because of his back disorder.  He further testified that he has had back problems from the day he got out of service.  See transcript, p. 16-22.

The Veteran also asserted that the shortening of his leg had occurred prior to his fall in his daughter's garage.  See transcript, pp. 25-28. 

The Veteran also testified that, after service, he "twisted and fell" and "heard my back crack" while in his daughter's garage, and went to the hospital for treatment. He also stated that he had back problems before the fall, and that there is nothing that he could have done after service to hurt his back.  Id. at pp. 17-21.

Additionally, the Veteran's son testified that the Veteran's back prevented him from keeping up with physical activities. Id. at p. 14. 

In signed statements dated April 2009 and August 2011, the Veteran's daughter and son both reported observing the Veteran experiencing back problems.  His brother also noted in a November 2008 letter that, upon returning home in December 1957, the Veteran walked differently, and family and friends kidded him "about being a [Sailor] that never got his sea legs back on land.  He soon had to start seeing chiropractors and osteopathic physicians, and has always had back problems.  He would mention to me how rough [riding] the ship he was on and the whale boat he ran" were.

No complaints, diagnosis, or treatment of a back disorder or of leg shortening appears in the Veteran's service treatment records.  In Reports of Medical Examinations dated December 1957 (service) and April 1972 (reserves), clinicians found that the Veteran's lower extremities, spine and other musculoskeletal system status were normal.  Additionally, in his April 1972 Report of Medical History, he indicated that he did not have, and had never had, recurrent back pain, bone, joint, or other deformity.

In May 2006, almost 50 years after service, a VA clinician diagnosed the Veteran with osteoporosis.  In December 2006, a VA clinician diagnosed the Veteran with a new compression fracture.

In March 2007, a VA clinician found that the Veteran had fair-to-poor posture and osteoporosis and a kyphotic positioning of the spine which sets him up for the possibility of reoccurrence of new compression fractures.  In June 2007 and September 2007, a VA clinician diagnosed the Veteran with a compression fracture of the thoracic spine.

In February 2008, a VA clinician performed a computed tomography (CT) scan of the thoracic spine and found moderate-to-severe fractures at T9, T11, and L1, chronicity indeterminate; the clinician opined that these probably represented osteoporotic insufficiency fractures, but other etiologies including metastatic disease are not excluded.  The clinician further found mild multilevel DDD.

In June 2008, a VA clinician found the Veteran's right leg was shorter than his left leg by approximately 10 millimeters (mm) as measured in the supine position.  A lift was provided for the Veteran's shoe in July 2008.

In June 2009, a VA nurse practitioner opined that "a fall in his [daughter's] garage while carrying boxes....[r]esulted in compression fracture of thoracic spine, T-9, T11. L-1." 

In September 2009, a magnetic resonance imaging (MRI) test of the Veteran's thoracic spine and lumbar spine revealed remote-appearing compression deformities in the mid- to-lower thoracic spine and upper lumbar spine. On the lumbar spine report, the clinician found remote-appearing compression deformities at L1 and L3, and noted that spondylolytic change is felt to be most prevalent at L4-5.

In May 2010, the Veteran reported having back pain, and a VA clinician found that the Veteran had limited range of motion in his back.

In a January 2013 VA spine examination the claims file and medical records were reviewed.  The examiner noted diagnoses of compressive fractures of the thoracolumbar spine with lumbar spondylitic changes diagnosed in 2005.  The examiner noted the Veteran was released from service in December 1957.  The Veteran reported episodes of intermittent low back pain from 1958 to 1959 that was treated by various osteopathic and chiropractic doctors.  He reported manipulations and medications over the years.  He estimates that he saw a provider at least 4x a year in the 1980s.  He has been treated by VA since 1999.  Active duty records show no treatment or mention of any back pain in service.  The December 1957 separation examination was normal.  There are no further medical treatment records until approximately February 1999 when a VA examination was performed.  At that time there was no mention of a back problem.  The first evidence of a back condition was in September 2000 when he hurt his back helping his son put up a camper.  No further mention of a back condition was noted until a VA examination in March 2001 when he complained of left flank pain radiating to the front for 3-4 months.  He was seen several times in 2001 and 2002 without back complaints.  In a January 2004 back pain assessment a 0 level was recorded.  In March 2004 he was diagnosed with severe anemia.  The examiner noted "the spine demonstrates moderately to severe osteoporosis.  He has been receiving treatment since."

The examiner noted arthritis; and, vertebral fractures.  He opined that the Veteran's back disorder was less likely than not (less than 50 percent probability) incurred in or caused by service.  It was likely that the Veteran's current thoracic and lumbar spine compression fractures, DD changes, and lumbar spondylitic changes were due to spine osteoporosis documented in 2004.  His osteoporosis was most likely due to a partial gastrectomy occurring in the 1970s, along with smoking, alcohol abuse, and COPD.  The report of medical history and the examination in April 1972 did not report back problems or conditions.  The medical records over the past 12 years document progression of compression fractures due to osteoporosis.  

Analysis 

a.  Lower and middle back disorder

In carefully reviewing the record, the Board finds that the January 2013 VA examination is highly probative as the examiner thoroughly reviewed the claims file and examined the Veteran, and concluded based on the Veteran's reported history and the clinical findings made on examination that the Veteran's current lower and middle back disorder was not related to service. 

The Board notes that the medical evidence of record contains no opinion linking the claimed lower and middle back disorder to service.  Indeed, the January 2013 VA examination report suggests the opposite.  

On the basis of the foregoing evidence, the Board finds that service connection for a lower and middle back disorder is not warranted.  The service medical records indicate that the Veteran did not complain, receive treatment or was diagnosed with any lower and middle back disorders in service or for decades after service.  In fact the Veteran in his initial claim for service connection wrote that, "I don't know how I hurt my back in service."   

The Veteran is competent to state the symptomatology that he has been experiencing since service, to include recurring pain.  He is not, however, competent to render a diagnosis of any lower and middle back disorder.  As a limited exception to this rule, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, none of the criteria under Jandreau have been satisfied.   

Furthermore, the evidence does not establish a link between active service and the Veteran's current disability based on continuity of symptomatology.  The Veteran contends that he has experienced back pain on a regular basis since active service, but this is not supported by medical evidence.  Although treatment records are not required to establish continuity of symptomatology, the Veteran's contentions are contradicted by the Reports of Medical History he completed at discharge in December 1957 and again in April 1972 in the Reserve.  He denied having a history of back pain on both occasions.  Moreover, the medical examinations conducted on both occasions found his back to be normal.  This makes his contentions regarding ongoing back pain since active service less than credible.  Therefore, a nexus between the Veteran's current back disability and active service is not established on the basis of continuity of symptomatology. 

Accordingly, the lay evidence here does not establish that his current lower and middle back disorder is related to his active service.

b.  Right leg disorder

The Veteran contends that his right leg disorder was caused or aggravated by his lower and middle back disorder.   He has offered no theory as to how he incurred a shortened right leg.  In fact he has not referred to any lower and middle back disorder or right leg injury or conditions.  While this claim appears to be for secondary service connection, the Board will also consider whether the right leg condition is directly related to service.  The Board notes that he was unclear in his initial claim for service connection as to what he was claiming.  He indicated the claim was for his right leg being shorter than his left leg claiming aggravation by his back.  He then wrote that "I would like SC on this too as aggravation to preexisting disability-my legs probably did not help my back problems."

The Board finds that the weight of the evidence demonstrates that the Veteran's symptoms of a shortened right leg have not been continuous since service separation in 1957.  As noted above, the service separation examination was negative for any symptoms or diagnosis of a shortened right leg.  Following service separation in December 1957, the evidence of record shows no diagnosis or treatment for a shortened right leg until approximately 2008. The absence of post-service findings, diagnosis, or treatment for approximately fifty years following service separation is one factor that tends to weigh against a finding of either a shortened right leg in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). While the Veteran is competent to state that he had a shortened right leg at any time, including in service, he has not contended or submitted any lay or medical evidence showing that this condition or associated symptoms have been continuous since service separation. 

The Board acknowledges that he has not been afforded a VA examination to address the question of whether his shortened right leg is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for his shortened right leg. See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Regarding his contention that his shortened right leg is the direct result of his lower and middle back disorder. To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran does not have service connection for his lower and middle back disorder, service connection for his shortened right leg cannot be granted as secondary to his lower and middle back disorder as a matter of law. 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  

In this case, the record of evidence indicates that the Veteran did not incur a shortened right leg during service, has not experienced continuous shortened right leg symptomatology since service, and that there is no relationship, of either causation or aggravation, between his shortened right leg and any service-connected disability.  For these reasons, service connection for a shortened right leg must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a shortened right leg, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for PTSD is denied.

Service connection for a lower and middle back disability is denied.

Service connection for a right leg disability, secondary to a lower and middle back disorder is denied.



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


